Citation Nr: 0531325	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from June 1975 to 
February 1982. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's claim seeking 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).   

Regarding the issues of higher ratings for atypical 
cephalgias (rated as 40 percent disabling), irritable bowel 
syndrome (rated as 10 percent disabling), and a low back 
disability (rated as 40 percent disabling), as well as for 
service connection for fatigue and weakness, a sleep 
disorder, gastroesophageal reflux disease, a thyroid 
condition, muscle spasms of the neck shoulders, hips, and 
back, and muscle spasms of the legs, the RO addressed these 
issues in a January 2003 rating decision and an August 2003 
statement of the case.  However, the veteran never submitted 
a substantive appeal regarding those issues, and in fact, the 
veteran indicated in an August 2003 statement, that she 
agreed with the decisions on those issues.  Accordingly, 
those issues are not in appellate status.   


REMAND

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  

VCAA letters were sent to the appellant in August 2002 and 
October 2002, and pursuant to 38 C.F.R. § 3.159, the letters 
informed the veteran which information and evidence, if any, 
the claimant is required to provide to VA, and which 
information and evidence, VA is required to provide.  The 
letters also informed the veteran what information and 
evidence is needed to prove her claims for service 
connection.  However, the letters were sent in regard to the 
issues identified in the introduction of this document which 
are not in appellate status.  Nowhere in the letter was it 
explained that the letters were being sent in regard to the 
appellant's claim of service connection for PTSD.  

The veteran's claim of service connection for PTSD is based 
on a personal assault stressor.  To that end, VA has 
established special procedures regarding evidentiary 
development for claims for service connection for PTSD 
resulting from personal assault.  38 C.F.R. § 3.304 (f)(3).  
It is noted that a letter was mailed to the veteran in August 
2001 which pursuant to 38 C.F.R. § 3.304 (f)(3) identified 
the sources other than the veteran's service records which 
may corroborate the veteran's account of her stressors.  
However, this letter did not make mention of the VCAA, and 
did not inform the veteran of the information and medical or 
lay evidence necessary to substantiate the claim of service 
connection for PTSD.  In particular, the letter did not 
inform the veteran of the requirements to prove a claim of 
service connection for PTSD pursuant to 38 C.F.R. § 3.304 
(f).  

Therefore, the veteran's claim must be remanded for issuance 
of a VCAA letter that tells the veteran of the information 
and evidence needed to prove her claim for service connection 
for PTSD.  Accordingly, her claim must be remanded so that 
she can be provided notice as required in written format.  

For this reason, the veteran's claim must be remanded for the 
following actions:  

1.  The appellant should be sent a VCAA 
letter, which provides the notices 
required under the relevant portions of 
the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159.  The appellant must be 
notified of any information and medical or 
lay evidence that is necessary to 
substantiate the claim of service 
connection for PTSD, which information and 
evidence, if any, the claimant is required 
to provide to VA, and which information 
and evidence, VA is required to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to his claim.  

2.  After an appropriate period of time, 
or after the veteran indicates that she 
has no further evidence to submit, the 
appellant's claim of service connection 
for PTSD should be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, she 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  She should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

